2/11/2021          Case: 1:21-cv-00843 Document  #: 2-2 Filed:
                                            Corporation/LLC        02/15/21
                                                            Search/Certificate    Page
                                                                               of Good    1 of 32 PageID #:11
                                                                                       Standing
                                                                                                    EXHIBIT B
                        Office of the Secretary of State Jesse White




       Corporation/LLC Search/Certificate of Good Standing

       LLC File Detail Report


            File Number            00594113

            Entity Name            HIGHLAND PARK CVS, L.L.C.

            Status                 ACTIVE




            Entity Information


            Principal Office
            1 CVS DRIVE
            WOONSOCKET, RI 02895

            Entity Type
            LLC

            Type of LLC
            Domestic

            Organization/Admission Date
            Friday, 24 August 2001

            Jurisdiction
            IL

            Duration




            Agent Information


            Name
            C T CORPORATION SYSTEM

https://apps.ilsos.gov/corporatellc/CorporateLlcController                                                      1/32
2/11/2021          Case: 1:21-cv-00843 Document  #: 2-2 Filed:
                                            Corporation/LLC        02/15/21
                                                            Search/Certificate    Page
                                                                               of Good    2 of 32 PageID #:12
                                                                                       Standing

            Address
            208 SO LASALLE ST, SUITE 814
            CHICAGO , IL 60604

            Change Date
            Friday, 24 August 2001




            Annual Report


            For Year
            2020

            Filing Date
            Thursday, 25 June 2020




            Managers


            Name
            Address
            CVS PHARMACY, INC.
            1 CVS DRIVE
            WOONSOCKET, RI 02895

            Name
            Address
            THOMAS S MOFFATT
            1 CVS DRIVE
            WOONSOCKET, RI 02895

            Name
            Address
            MELANIE K LUKER
            1 CVS DRIVE
            WOONSOCKET, RI 02895




            Assumed Name


            ACTIVE
            CVS/PHARMACY #3889

            ACTIVE
            CVS/PHARMACY #11402


https://apps.ilsos.gov/corporatellc/CorporateLlcController                                                      2/32
2/11/2021          Case: 1:21-cv-00843 Document  #: 2-2 Filed:
                                            Corporation/LLC        02/15/21
                                                            Search/Certificate    Page
                                                                               of Good    3 of 32 PageID #:13
                                                                                       Standing

            ACTIVE
            CVS/PHARMACY #11410

            ACTIVE
            CVS/PHARMACY #7017

            ACTIVE
            CVS/PHARMACY #17760

            ACTIVE
            CVS/PHARMACY #17783

            ACTIVE
            CVS/PHARMACY #18098

            ACTIVE
            CVS/PHARMACY #18097

            ACTIVE
            CVS/PHARMACY #18096

            ACTIVE
            CVS/PHARMACY #18092

            ACTIVE
            CVS/PHARMACY #18091

            ACTIVE
            CVS/PHARMACY #18089

            ACTIVE
            CVS/PHARMACY #18085

            ACTIVE
            CVS/PHARMACY #18084

            ACTIVE
            CVS/PHARMACY #18083

            ACTIVE
            CVS/PHARMACY #18081

            ACTIVE
            CVS/PHARMACY #18078

            ACTIVE
            CVS/PHARMACY #18077

            ACTIVE
            CVS/PHARMACY #18073

            ACTIVE
            CVS/PHARMACY #18072

https://apps.ilsos.gov/corporatellc/CorporateLlcController                                                      3/32
2/11/2021          Case: 1:21-cv-00843 Document  #: 2-2 Filed:
                                            Corporation/LLC        02/15/21
                                                            Search/Certificate    Page
                                                                               of Good    4 of 32 PageID #:14
                                                                                       Standing


            ACTIVE
            CVS/PHARMACY #18069

            ACTIVE
            CVS/PHARMACY #18066

            ACTIVE
            CVS/PHARMACY #18063

            ACTIVE
            CVS/PHARMACY #18059

            ACTIVE
            CVS/PHARMACY #18048

            ACTIVE
            CVS/PHARMACY #18039

            ACTIVE
            CVS/PHARMACY #18038

            ACTIVE
            CVS/PHARMACY #18033

            ACTIVE
            CVS/PHARMACY #18032

            ACTIVE
            CVS/PHARMACY #18030

            ACTIVE
            CVS/PHARMACY #18014

            ACTIVE
            CVS/PHARMACY #18013

            ACTIVE
            CVS/PHARMACY #18009

            ACTIVE
            CVS/PHARMACY #17761

            ACTIVE
            CVS/PHARMACY #11376

            ACTIVE
            CVS/PHARMACY #10889

            ACTIVE
            CVS/PHARMACY #11139

            ACTIVE

https://apps.ilsos.gov/corporatellc/CorporateLlcController                                                      4/32
2/11/2021          Case: 1:21-cv-00843 Document  #: 2-2 Filed:
                                            Corporation/LLC        02/15/21
                                                            Search/Certificate    Page
                                                                               of Good    5 of 32 PageID #:15
                                                                                       Standing

            CVS/PHARMACY #10942

            ACTIVE
            CVS/PHARMACY #11090

            ACTIVE
            CVS/PHARMACY #17733

            ACTIVE
            CVS/PHARMACY #11192

            ACTIVE
            CVS/PHARMACY #11205

            ACTIVE
            CVS/PHARMACY #17711

            ACTIVE
            CVS/PHARMACY #17706

            ACTIVE
            CVS/PHARMACY #17717

            ACTIVE
            CVS/PHARMACY #10761

            ACTIVE
            CVS/PHARMACY #10738

            ACTIVE
            CVS/PHARMACY #10737

            ACTIVE
            CVS/PHARMACY #10736

            ACTIVE
            CVS/PHARMACY #10680

            ACTIVE
            CVS/PHARMACY #10674

            ACTIVE
            CVS/PHARMACY #10656

            ACTIVE
            CVS/PHARMACY #10627

            ACTIVE
            CVS/PHARMACY #10624

            ACTIVE
            CVS/PHARMACY #10623


https://apps.ilsos.gov/corporatellc/CorporateLlcController                                                      5/32
2/11/2021          Case: 1:21-cv-00843 Document  #: 2-2 Filed:
                                            Corporation/LLC        02/15/21
                                                            Search/Certificate    Page
                                                                               of Good    6 of 32 PageID #:16
                                                                                       Standing

            ACTIVE
            CVS/PHARMACY #10607

            ACTIVE
            CVS/PHARMACY #10599

            ACTIVE
            CVS/PHARMACY #10553

            ACTIVE
            CVS/PHARMACY #10537

            ACTIVE
            CVS/PHARMACY #10555

            ACTIVE
            CVS/PHARMACY #17698

            ACTIVE
            CVS/PHARMACY #17686

            ACTIVE
            CVS/PHARMACY #10628

            ACTIVE
            CVS/PHARMACY #10660

            ACTIVE
            CVS/PHARMACY #10677

            ACTIVE
            CVS/PHARMACY #10951

            ACTIVE
            CVS PHARMACY #17683

            ACTIVE
            CVS/PHARMACY #16280

            ACTIVE
            CVS/PHARMACY #16279

            ACTIVE
            CVS/PHARMACY #16278

            ACTIVE
            CVS/PHARMACY #16277

            ACTIVE
            CVS/PHARMACY #16258

            ACTIVE
            CVS/PHARMACY #16229

https://apps.ilsos.gov/corporatellc/CorporateLlcController                                                      6/32
2/11/2021          Case: 1:21-cv-00843 Document  #: 2-2 Filed:
                                            Corporation/LLC        02/15/21
                                                            Search/Certificate    Page
                                                                               of Good    7 of 32 PageID #:17
                                                                                       Standing


            ACTIVE
            CVS/PHARMACY #16219

            ACTIVE
            CVS/PHARMACY #16196

            ACTIVE
            CVS/PHARMACY #17591

            ACTIVE
            CVS/PHARMACY #17634

            ACTIVE
            CVS/PHARMACY #17643

            ACTIVE
            CVS/PHARMACY #17656

            ACTIVE
            CVS/PHARMACY #17670

            ACTIVE
            CVS/PHARMACY #17677

            ACTIVE
            CVS/PHARMACY #16412

            ACTIVE
            CVS/PHARMACY #16534

            ACTIVE
            CVS/PHARMACY #16529

            ACTIVE
            CVS/PHARMACY #16528

            ACTIVE
            CVS/PHARMACY #16527

            ACTIVE
            CVS/PHARMACY #16492

            ACTIVE
            CVS/PHARMACY #16451

            ACTIVE
            CVS/PHARMACY #16421

            INACTIVE
            CVS/PHARMACY #16327

            INACTIVE

https://apps.ilsos.gov/corporatellc/CorporateLlcController                                                      7/32
2/11/2021          Case: 1:21-cv-00843 Document  #: 2-2 Filed:
                                            Corporation/LLC        02/15/21
                                                            Search/Certificate    Page
                                                                               of Good    8 of 32 PageID #:18
                                                                                       Standing

            CVS/PHARMACY #16348

            INACTIVE
            CVS/PHARMACY #16349

            INACTIVE
            CVS/PHARMACY #16350

            INACTIVE
            CVS/PHARMACY #16351

            INACTIVE
            CVS/PHARMACY #16361

            ACTIVE
            CVS/PHARMACY #16362

            ACTIVE
            CVS/PHARMACY #16369

            ACTIVE
            CVS/PHARMACY #16327

            ACTIVE
            CVS/PHARMACY #16348

            ACTIVE
            CVS/PHARMACY #16349

            ACTIVE
            CVS/PHARMACY #16350

            ACTIVE
            CVS/PHARMACY #16351

            ACTIVE
            CVS/PHARMACY #16361

            INACTIVE
            CVS/PHARMACY #16362

            INACTIVE
            CVS/PHARMACY #16369

            ACTIVE
            CVS/PHARMACY #16304

            ACTIVE
            CVS/PHARMACY #16305

            ACTIVE
            CVS/PHARMACY #16306


https://apps.ilsos.gov/corporatellc/CorporateLlcController                                                      8/32
2/11/2021          Case: 1:21-cv-00843 Document  #: 2-2 Filed:
                                            Corporation/LLC        02/15/21
                                                            Search/Certificate    Page
                                                                               of Good    9 of 32 PageID #:19
                                                                                       Standing

            ACTIVE
            CVS/PHARMACY #16308

            ACTIVE
            CVS/PHARMACY #16324

            ACTIVE
            CVS/PHARMACY #16325

            ACTIVE
            CVS/PHARMACY #16326

            ACTIVE
            CVS/PHARMACY #16316

            INACTIVE
            CVS/PHARMACY #17363

            ACTIVE
            CVS/PHARMACY #17396

            INACTIVE
            CVS/PHARMACY #17409

            ACTIVE
            CVS/PHARMACY #17437

            ACTIVE
            CVS/PHARMACY #17442

            ACTIVE
            CVS/PHARMACY #17473

            ACTIVE
            CVS/PHARMACY #17536

            ACTIVE
            CVS/PHARMACY #17575

            ACTIVE
            CVS/PHARMACY #17128

            ACTIVE
            CVS/PHARMACY #17166

            ACTIVE
            CVS/PHARMACY #17167

            ACTIVE
            CVS/PHARMACY #17169

            ACTIVE
            CVS/PHARMACY #17175

https://apps.ilsos.gov/corporatellc/CorporateLlcController                                                      9/32
2/11/2021         Case: 1:21-cv-00843 Document #: 2-2 Filed:
                                           Corporation/LLC       02/15/21of Page
                                                           Search/Certificate        10 of 32 PageID #:20
                                                                              Good Standing


            ACTIVE
            CVS/PHARMACY #17205

            ACTIVE
            CVS/PHARMACY #17257

            INACTIVE
            CVS/PHARMACY #17337

            ACTIVE
            CVS/PHARMACY #16281

            ACTIVE
            CVS/PHARMACY #16303

            ACTIVE
            CVS/PHARMACY #16287

            ACTIVE
            CVS/PHARMACY #16286

            ACTIVE
            CVS/PHARMACY #16284

            ACTIVE
            CVS/PHARMACY #16285

            ACTIVE
            CVS/PHARMACY #16283

            ACTIVE
            CVS/PHARMACY #16282

            ACTIVE
            CVS/PHARMACY #17121

            ACTIVE
            CVS/PHARMACY #17068

            ACTIVE
            CVS/PHARMACY #17067

            ACTIVE
            CVS/PHARMACY #17042

            ACTIVE
            CVS/PHARMACY #17030

            ACTIVE
            CVS/PHARMACY #17022

            ACTIVE

https://apps.ilsos.gov/corporatellc/CorporateLlcController                                                  10/32
2/11/2021         Case: 1:21-cv-00843 Document #: 2-2 Filed:
                                           Corporation/LLC       02/15/21of Page
                                                           Search/Certificate        11 of 32 PageID #:21
                                                                              Good Standing

            CVS/PHARMACY #17016

            ACTIVE
            CVS/PHARMACY #17009

            INACTIVE
            CVS/PHARMACY #16820

            ACTIVE
            CVS/PHARMACY #16869

            ACTIVE
            CVS/PHARMACY #16922

            ACTIVE
            CVS/PHARMACY #16924

            ACTIVE
            CVS/PHARMACY #16999

            ACTIVE
            CVS/PHARMACY #17001

            ACTIVE
            CVS/PHARMACY #17002

            ACTIVE
            CVS/PHARMACY #17008

            ACTIVE
            CVS/PHARMACY #16568

            ACTIVE
            CVS/PHARMACY #16664

            ACTIVE
            CVS/PHARMACY #16792

            ACTIVE
            CVS/PHARMACY #16771

            ACTIVE
            CVS/PHARMACY #16742

            ACTIVE
            CVS/PHARMACY #16741

            ACTIVE
            CVS/PHARMACY #16724

            ACTIVE
            CVS/PHARMACY #16682


https://apps.ilsos.gov/corporatellc/CorporateLlcController                                                  11/32
2/11/2021         Case: 1:21-cv-00843 Document #: 2-2 Filed:
                                           Corporation/LLC       02/15/21of Page
                                                           Search/Certificate        12 of 32 PageID #:22
                                                                              Good Standing

            INACTIVE
            TARGET PHARMACY

            ACTIVE
            CVS/PHARMACY # 10470

            ACTIVE
            CVS/PHARMACY # 10774

            ACTIVE
            CVS/PHARMACY #8656

            ACTIVE
            CVS/PHARMACY # 10759

            ACTIVE
            CVS/PHARMACY # 10467

            ACTIVE
            CVS/PHARMACY #10052

            ACTIVE
            CVS/PHARMACY #5887

            INACTIVE
            CVS/PHARMACY #8638

            ACTIVE
            CVS/PHARMACY #5960

            INACTIVE
            CVS/PHARMACY #1045

            INACTIVE
            CVS/PHARMACY #4189

            ACTIVE
            CVS/PHARMACY # 2375

            ACTIVE
            CVS/PHARMACY #7788

            INACTIVE
            CVS/PHARMACY #4094

            INACTIVE
            CVS/PHARMACY #520

            ACTIVE
            CVS/PHARMACY #2510

            ACTIVE
            CVS/PHARMACY #8946

https://apps.ilsos.gov/corporatellc/CorporateLlcController                                                  12/32
2/11/2021         Case: 1:21-cv-00843 Document #: 2-2 Filed:
                                           Corporation/LLC       02/15/21of Page
                                                           Search/Certificate        13 of 32 PageID #:23
                                                                              Good Standing


            INACTIVE
            CVS/PHARMACY #6389

            ACTIVE
            CVS/PHARMACY #70

            ACTIVE
            CVS/PHARMACY #3665

            ACTIVE
            CVS/PHARMACY #5819

            INACTIVE
            CVS/PHARMACY #4935

            ACTIVE
            CVS PHARMACY #8043

            ACTIVE
            CVS/PHARMACY #7761

            ACTIVE
            CVS/PHARMACY #4857

            ACTIVE
            CVS/PHARMACY #4793

            ACTIVE
            CVS/PHARMACY #3872

            INACTIVE
            CVS/PHARMACY #8289

            ACTIVE
            CVS/PHARMACY #8756

            ACTIVE
            CVS/PHARMACY #7800

            ACTIVE
            CVS/PHARMACY #7799

            ACTIVE
            CVS/PHARMACY #7798

            ACTIVE
            CVS/PHARMACY #7797

            ACTIVE
            CVS/PHARMACY #7610

            ACTIVE

https://apps.ilsos.gov/corporatellc/CorporateLlcController                                                  13/32
2/11/2021         Case: 1:21-cv-00843 Document #: 2-2 Filed:
                                           Corporation/LLC       02/15/21of Page
                                                           Search/Certificate        14 of 32 PageID #:24
                                                                              Good Standing

            CVS/PHARMACY #7199

            ACTIVE
            CVS/PHARMACY #7170

            ACTIVE
            CVS/PHARMACY #7168

            ACTIVE
            CVS/PHARMACY #7166

            ACTIVE
            CVS/PHARMACY #7143

            ACTIVE
            CVS/PHARMACY #7142

            ACTIVE
            CVS/PHARMACY #7134

            INACTIVE
            CVS/PHARMACY #7125

            ACTIVE
            CVS/PHARMACY #6937

            INACTIVE
            CVS/PHARMACY #6936

            ACTIVE
            CVS/PHARMACY #5822

            ACTIVE
            CVS/PHARMACY #5797

            INACTIVE
            CVS/PHARMACY #5795

            ACTIVE
            CVS/PHARMACY #5774

            INACTIVE
            CVS/PHARMACY #5770

            ACTIVE
            CVS/PHARMACY #5769

            ACTIVE
            CVS/PHARMACY #5768

            ACTIVE
            CVS/PHARMACY #5688


https://apps.ilsos.gov/corporatellc/CorporateLlcController                                                  14/32
2/11/2021         Case: 1:21-cv-00843 Document #: 2-2 Filed:
                                           Corporation/LLC       02/15/21of Page
                                                           Search/Certificate        15 of 32 PageID #:25
                                                                              Good Standing

            ACTIVE
            CVS/PHARMACY #5681

            ACTIVE
            CVS/PHARMACY #5449

            ACTIVE
            CVS/PHARMACY #5213

            ACTIVE
            CVS/PHARMACY #5001

            ACTIVE
            CVS/PHARMACY #4995

            ACTIVE
            CVS/PHARMACY #4979

            ACTIVE
            CVS/PHARMACY #4978

            ACTIVE
            CVS/PHARMACY #4977

            ACTIVE
            CVS/PHARMACY #4781

            ACTIVE
            CVS/PHARMACY #4778

            ACTIVE
            CVS/PHARMACY #4487

            ACTIVE
            CVS/PHARMACY #4269

            ACTIVE
            CVS/PHARMACY #4262

            ACTIVE
            CVS/PHARMACY #3901

            INACTIVE
            CVS/PHARMACY #3899

            INACTIVE
            CVS/PHARMACY #3690

            INACTIVE
            CVS/PHARMACY #3674

            ACTIVE
            CVS/PHARMACY #3259

https://apps.ilsos.gov/corporatellc/CorporateLlcController                                                  15/32
2/11/2021         Case: 1:21-cv-00843 Document #: 2-2 Filed:
                                           Corporation/LLC       02/15/21of Page
                                                           Search/Certificate        16 of 32 PageID #:26
                                                                              Good Standing


            ACTIVE
            CVS/PHARMACY #3256

            ACTIVE
            CVS/PHARMACY #3188

            ACTIVE
            CVA/ PHARMACY #3170

            ACTIVE
            CVS/PHARMACY #3163

            ACTIVE
            CVS/PHARMACY #6694

            ACTIVE
            CVS/PHARMACY #6693

            ACTIVE
            CVS/PHARMACY #6679

            ACTIVE
            CVS/PHARMACY #6497

            ACTIVE
            CVS/PHARMACY #6458

            ACTIVE
            CVS/PHARMACY #6455

            ACTIVE
            CVS/PHARMACY #6453

            ACTIVE
            CVS/PHARMACY #6452

            ACTIVE
            CVS/PHARMACY #6451

            ACTIVE
            CVA/PHARMACY #6450

            ACTIVE
            CVS/PHARMACY #6448

            ACTIVE
            CVS/PHARMACY #6447

            ACTIVE
            CVS/PHARMACY #6446

            INACTIVE

https://apps.ilsos.gov/corporatellc/CorporateLlcController                                                  16/32
2/11/2021         Case: 1:21-cv-00843 Document #: 2-2 Filed:
                                           Corporation/LLC       02/15/21of Page
                                                           Search/Certificate        17 of 32 PageID #:27
                                                                              Good Standing

            CVS/PHARMACY #6445

            ACTIVE
            CVS/PHARMACY #6444

            ACTIVE
            CVS/PHARMACY #6390

            ACTIVE
            CVS/PHARMACY #6389

            ACTIVE
            CVS/PHARMACY #6388

            ACTIVE
            CVS/PHARMACY #6386

            ACTIVE
            CVS/PHARMACY #6385

            ACTIVE
            CVS/PHARMACY #6373

            ACTIVE
            CVS/PHARMACY #6372

            ACTIVE
            CVS/PHARMACY #6371

            ACTIVE
            CVS/PHARMACY #6370

            INACTIVE
            CVS/PHARMACY #5989

            ACTIVE
            CVS/PHARMACY #5987

            ACTIVE
            CVS/PHARMACY #5978

            ACTIVE
            CVA/PHARMACY #5913

            ACTIVE
            CVS/PHARMACY #5836

            ACTIVE
            CVS/PHARMACY #5829

            ACTIVE
            CVS/PHARMACY #6935


https://apps.ilsos.gov/corporatellc/CorporateLlcController                                                  17/32
2/11/2021         Case: 1:21-cv-00843 Document #: 2-2 Filed:
                                           Corporation/LLC       02/15/21of Page
                                                           Search/Certificate        18 of 32 PageID #:28
                                                                              Good Standing

            ACTIVE
            CVS/PHARMACY #6933

            ACTIVE
            CVS/PHARMACY #6932

            ACTIVE
            CVS/PHARMACY #6931

            ACTIVE
            CVS/PHARMACY #6930

            ACTIVE
            CVS/PHARMACY #6929

            ACTIVE
            CVS/PHARMACY #6927

            ACTIVE
            CVS/PHARMACY #6926

            ACTIVE
            CVS/PHARMACY #6924

            ACTIVE
            CVS/PHARMACY #6923

            ACTIVE
            CVS/PHARMACY #6922

            ACTIVE
            CVS/PHARMACY #6921

            ACTIVE
            CVS/PHARMACY #6897

            ACTIVE
            CVS/PHARMACY #6887

            ACTIVE
            CVS/PHARMACY #6886

            ACTIVE
            CVS/PHARMACY #6885

            ACTIVE
            CVS/PHARMACY #6866

            ACTIVE
            CVS/PHARMACY #6857

            ACTIVE
            CVS/PHARMACY #6849

https://apps.ilsos.gov/corporatellc/CorporateLlcController                                                  18/32
2/11/2021         Case: 1:21-cv-00843 Document #: 2-2 Filed:
                                           Corporation/LLC       02/15/21of Page
                                                           Search/Certificate        19 of 32 PageID #:29
                                                                              Good Standing


            ACTIVE
            CVS/PHARMACY #6845

            ACTIVE
            CVS/PHARMACY #6833

            ACTIVE
            CVS PHARMACY #6832

            ACTIVE
            CVS/PHARMACY #6831

            ACTIVE
            CVS/PHARMACY #6830

            ACTIVE
            CVS/PHARMACY #6829

            ACTIVE
            CVS/PHARMACY #6820

            ACTIVE
            CVS/PHARMACY #6819

            ACTIVE
            CVS/PHARMACY #6789

            ACTIVE
            CVS/PHARMACY #6785

            ACTIVE
            CVS/PHARMACY #6701

            INACTIVE
            CVS/PHARMACY #3110

            ACTIVE
            CVS/PHARMACY #2981

            ACTIVE
            CVS/PHARMACY #2942

            ACTIVE
            CVS/PHARMACY #2846

            ACTIVE
            CVS/PHARMACY #2860

            ACTIVE
            CVS/PHARMACY #2862

            ACTIVE

https://apps.ilsos.gov/corporatellc/CorporateLlcController                                                  19/32
2/11/2021         Case: 1:21-cv-00843 Document #: 2-2 Filed:
                                           Corporation/LLC       02/15/21of Page
                                                           Search/Certificate        20 of 32 PageID #:30
                                                                              Good Standing

            CVS/PHARMACY #2863

            ACTIVE
            CVS/PHARMACY #2900

            ACTIVE
            CVS/PHARMACY #2901

            ACTIVE
            CVS/PHARMACY #2902

            ACTIVE
            CVS/PHARMACY #2903

            ACTIVE
            CVS/PHARMACY #2934

            ACTIVE
            CVS/PHARMACY #2935

            ACTIVE
            CVS/PHARMACY #2936

            ACTIVE
            CVS/PHARMACY #2790

            ACTIVE
            CVS/PHARMACY #2791

            ACTIVE
            CVS/PHARMACY #2797

            ACTIVE
            CVS/PHARMACY #2798

            ACTIVE
            CVS/PHARMACY #2809

            INACTIVE
            CVS/PHARMACY #2810

            ACTIVE
            CVS/PHARMACY #2827

            ACTIVE
            CVS/PHARMACY #2844

            ACTIVE
            CVS/PHARMACY #2845

            ACTIVE
            CVS/PHARMACY #2786


https://apps.ilsos.gov/corporatellc/CorporateLlcController                                                  20/32
2/11/2021         Case: 1:21-cv-00843 Document #: 2-2 Filed:
                                           Corporation/LLC       02/15/21of Page
                                                           Search/Certificate        21 of 32 PageID #:31
                                                                              Good Standing

            ACTIVE
            CVS/PHARMACY #2663

            ACTIVE
            CVS/PHARMACY #2664

            ACTIVE
            CVS/PHARMACY #2585

            ACTIVE
            CVS/PHARMACY #2788

            ACTIVE
            CVS/PHARMACY #788

            ACTIVE
            CVS/PHARMACY #2713

            ACTIVE
            CVS/PHARMACY #6748

            INACTIVE
            CVS/PHARMACY #1054

            ACTIVE
            CVS/PHARMACY #8926

            ACTIVE
            CVS/PHARMACY #4396

            ACTIVE
            CVS/PHARMACY #8948

            ACTIVE
            CVS/PHARMACY #1768

            ACTIVE
            CVS/PHARMACY #7020

            ACTIVE
            CVS/PHARMACY #8980

            INACTIVE
            CVS/PHARMACY #7017

            ACTIVE
            CVS/PHARMACY #7760

            ACTIVE
            CVS/PHARMACY #1172

            ACTIVE
            CVS/PHARMACY #5619

https://apps.ilsos.gov/corporatellc/CorporateLlcController                                                  21/32
2/11/2021         Case: 1:21-cv-00843 Document #: 2-2 Filed:
                                           Corporation/LLC       02/15/21of Page
                                                           Search/Certificate        22 of 32 PageID #:32
                                                                              Good Standing


            ACTIVE
            CVS/PHARMACY #7970

            ACTIVE
            CVS/PHARMACY #8949

            INACTIVE
            CVS/PHARMACY #4688

            INACTIVE
            CVS/PHARMACY #6373

            ACTIVE
            CVS/PHARMACY #8910

            ACTIVE
            CVS/PHARMACY #5482

            INACTIVE
            CVS/PHARMACY #5602

            ACTIVE
            CVS/PHARMACY #2692

            ACTIVE
            CVS/PHARMACY #8531

            INACTIVE
            CVS/PHARMACY #1676

            ACTIVE
            CVS/PHARMACY #484

            INACTIVE
            CVS/PHARMACY #7327

            ACTIVE
            CVS/PHARMACY #3790

            ACTIVE
            CVS/PHARMACY #1773

            ACTIVE
            CVS/PHARMACY #7255

            ACTIVE
            CVS/PHARMACY #1170

            ACTIVE
            CVS/PHARMACY #921

            INACTIVE

https://apps.ilsos.gov/corporatellc/CorporateLlcController                                                  22/32
2/11/2021         Case: 1:21-cv-00843 Document #: 2-2 Filed:
                                           Corporation/LLC       02/15/21of Page
                                                           Search/Certificate        23 of 32 PageID #:33
                                                                              Good Standing

            OSCO DRUG #8731

            INACTIVE
            OSCO DRUG #8741

            INACTIVE
            OSCO DRUG #8742

            INACTIVE
            OSCO DRUG #8744

            INACTIVE
            OSCO DRUG #8699

            INACTIVE
            OSCO DRUG #8732

            ACTIVE
            CVS/PHARMACY #8548

            ACTIVE
            CVS/PHARMACY #8632

            ACTIVE
            CVS/PHARMACY #8634

            ACTIVE
            CVS/PHARMACY #8635

            ACTIVE
            CVS/PHARMACY #8636

            ACTIVE
            CVS/PHARMACY #8638

            ACTIVE
            CVS/PHARMACY #8648

            ACTIVE
            CVS/PHARMACY #8654

            ACTIVE
            CVS/PHARMACY #8655

            INACTIVE
            OSCO DRUG #8656

            INACTIVE
            OSCO DRUG #8740

            INACTIVE
            OSCO DRUG #8750


https://apps.ilsos.gov/corporatellc/CorporateLlcController                                                  23/32
2/11/2021         Case: 1:21-cv-00843 Document #: 2-2 Filed:
                                           Corporation/LLC       02/15/21of Page
                                                           Search/Certificate        24 of 32 PageID #:34
                                                                              Good Standing

            ACTIVE
            CVS/PHARMACY #8508

            INACTIVE
            CVS/PHARMACY #8511

            ACTIVE
            CVS/PHARMACY #8512

            INACTIVE
            CVS/PHARMACY #8513

            INACTIVE
            CVS/PHARMACY #8514

            INACTIVE
            CVS/PHARMACY #8520

            INACTIVE
            CVS/PHARMACY #8507

            INACTIVE
            CVS/PHARMACY #8506

            ACTIVE
            CVS/PHARMACY #8505

            INACTIVE
            CVS/PHARMACY #8504

            ACTIVE
            CVS/PHARMACY #8502

            ACTIVE
            CVS/PHARMACY #8501

            ACTIVE
            CVS/PHARMACY #8500

            INACTIVE
            OSCO DRUG #8758

            INACTIVE
            OSCO DRUG #8749

            INACTIVE
            OSCO DRUG #8747

            INACTIVE
            OSCO DRUG #8753

            INACTIVE
            OSCO DRUG #8755

https://apps.ilsos.gov/corporatellc/CorporateLlcController                                                  24/32
2/11/2021         Case: 1:21-cv-00843 Document #: 2-2 Filed:
                                           Corporation/LLC       02/15/21of Page
                                                           Search/Certificate        25 of 32 PageID #:35
                                                                              Good Standing


            ACTIVE
            OSCO DRUG #8757

            INACTIVE
            OSCO DRUG #8548

            INACTIVE
            OSCO DRUG #8632

            INACTIVE
            OSCO DRUG #8634

            INACTIVE
            CVS/PHARMACY #8531

            ACTIVE
            CVS/PHARMACY #8529

            ACTIVE
            CVS/PHARMACY #8530

            ACTIVE
            CVS/PHARMACY #8528

            ACTIVE
            CVS/PHARMACY #8524

            INACTIVE
            OSCO DRUG #8746

            INACTIVE
            CVS/PHARMACY #8515

            INACTIVE
            CVS/PHARMACY #8516

            INACTIVE
            CVS/PHARMACY #8517

            INACTIVE
            CVS/PHARMACY #8519

            INACTIVE
            OSCO DRUG #8759

            INACTIVE
            OSCO DRUG #8760

            INACTIVE
            OSCO DRUG #8761

            ACTIVE

https://apps.ilsos.gov/corporatellc/CorporateLlcController                                                  25/32
2/11/2021         Case: 1:21-cv-00843 Document #: 2-2 Filed:
                                           Corporation/LLC       02/15/21of Page
                                                           Search/Certificate        26 of 32 PageID #:36
                                                                              Good Standing

            CVS/PHARMACY #8540

            INACTIVE
            OSCO DRUG #8752

            INACTIVE
            OSCO DRUG #8751

            ACTIVE
            CVS/PHARMACY #8533

            ACTIVE
            CVS/PHARMACY #8536

            INACTIVE
            CVS/PHARMACY #8660

            ACTIVE
            CVS/PHARMACY #8661

            ACTIVE
            CVS/PHARMACY #8663

            INACTIVE
            OSCO DRUG #8735

            INACTIVE
            OSCO DRUG #8736

            INACTIVE
            OSCO DRUG #8737

            INACTIVE
            OSCO DRUG #8738

            INACTIVE
            OSCO DRUG #8739

            INACTIVE
            OSCO DRUG #8743

            INACTIVE
            OSCO DRUG #8745

            INACTIVE
            OSCO DRUG #8635

            INACTIVE
            OSCO DRUG #8695

            INACTIVE
            OSCO DRUG #8698


https://apps.ilsos.gov/corporatellc/CorporateLlcController                                                  26/32
2/11/2021         Case: 1:21-cv-00843 Document #: 2-2 Filed:
                                           Corporation/LLC       02/15/21of Page
                                                           Search/Certificate        27 of 32 PageID #:37
                                                                              Good Standing

            INACTIVE
            OSCO DRUG #8733

            INACTIVE
            OSCO DRUG #8734

            INACTIVE
            CVS/PHARMACY #8758

            INACTIVE
            OSCO DRUG #8515

            INACTIVE
            OSCO DRUG #8514

            INACTIVE
            OSCO DRUG #8513

            INACTIVE
            OSCO DRUG #8512

            INACTIVE
            OSCO DRUG #8505

            INACTIVE
            OSCO DRUG #8506

            INACTIVE
            OSCO DRUG #8529

            INACTIVE
            OSCO DRUG #8530

            INACTIVE
            OSCO DRUG #8531

            INACTIVE
            OSCO DRUG #8533

            INACTIVE
            OSCO DRUG #8536

            INACTIVE
            OSCO DRUG #8540

            ACTIVE
            CVS/PHARMACY #8753

            INACTIVE
            CVS/PHARMACY #8755

            INACTIVE
            CVS/PHARMACY #8757

https://apps.ilsos.gov/corporatellc/CorporateLlcController                                                  27/32
2/11/2021         Case: 1:21-cv-00843 Document #: 2-2 Filed:
                                           Corporation/LLC       02/15/21of Page
                                                           Search/Certificate        28 of 32 PageID #:38
                                                                              Good Standing


            INACTIVE
            OSCO DRUG #8693

            INACTIVE
            OSCO DRUG #8694

            INACTIVE
            OSCO DRUG #8692

            INACTIVE
            OSCO DRUG #8691

            INACTIVE
            OSCO DRUG #8686

            INACTIVE
            OSCO DRUG #8683

            INACTIVE
            CVS/PHARMACY #8694

            ACTIVE
            CVS/PHARMACY #8692

            ACTIVE
            CVS/PHARMACY #8693

            INACTIVE
            OSCO DRUG #8667

            INACTIVE
            OSCO DRUG #8663

            INACTIVE
            OSCO DRUG #8661

            INACTIVE
            OSCO DRUG #8660

            INACTIVE
            OSCO DRUG #8656

            INACTIVE
            OSCO DRUG #8655

            INACTIVE
            OSCO DRUG #8654

            INACTIVE
            OSCO DRUG #8638

            INACTIVE

https://apps.ilsos.gov/corporatellc/CorporateLlcController                                                  28/32
2/11/2021         Case: 1:21-cv-00843 Document #: 2-2 Filed:
                                           Corporation/LLC       02/15/21of Page
                                                           Search/Certificate        29 of 32 PageID #:39
                                                                              Good Standing

            OSCO DRUG #8636

            INACTIVE
            CVS/PHARMACY #8743

            INACTIVE
            CVS/PHARMACY #8759

            ACTIVE
            CVS/PHARMACY #8744

            ACTIVE
            CVS/PHARMACY #8745

            ACTIVE
            CVS/PHARMACY #8746

            ACTIVE
            CVS/PHARMACY #8747

            ACTIVE
            CVS/PHARMACY #8749

            ACTIVE
            CVS/PHARMACY #8750

            ACTIVE
            CVS/PHARMACY #8751

            ACTIVE
            CVS/PHARMACY #8752

            INACTIVE
            OSCO DRUG #8504

            ACTIVE
            CVS/PHARMACY #8760

            ACTIVE
            CVS/PHARMACY #8761

            INACTIVE
            OSCO DRUG #8500

            INACTIVE
            OSCO DRUG #8501

            INACTIVE
            OSCO DRUG #8519

            INACTIVE
            OSCO DRUG #8520


https://apps.ilsos.gov/corporatellc/CorporateLlcController                                                  29/32
2/11/2021         Case: 1:21-cv-00843 Document #: 2-2 Filed:
                                           Corporation/LLC       02/15/21of Page
                                                           Search/Certificate        30 of 32 PageID #:40
                                                                              Good Standing

            INACTIVE
            OSCO DRUG #8524

            INACTIVE
            OSCO DRUG #8528

            INACTIVE
            OSCO DRUG #8511

            INACTIVE
            OSCO DRUG #8502

            INACTIVE
            OSCO DRUG #8507

            INACTIVE
            OSCO DRUG #8508

            INACTIVE
            OSCO DRUG #8648

            INACTIVE
            OSCO DRUG #8516

            INACTIVE
            OSCO DRUG #8517

            ACTIVE
            CVS/PHARMACY #8698

            ACTIVE
            CVS/PHARMACY #8691

            ACTIVE
            CVS/PHARMACY #8686

            ACTIVE
            CVS/PHARMACY #8683

            ACTIVE
            CVS/PHARMACY #8667

            ACTIVE
            CVS/PHARMACY #8739

            ACTIVE
            CVS/PHARMACY #8738

            ACTIVE
            CVS/PHARMACY #8737

            ACTIVE
            CVS/PHARMACY #8736

https://apps.ilsos.gov/corporatellc/CorporateLlcController                                                  30/32
2/11/2021         Case: 1:21-cv-00843 Document #: 2-2 Filed:
                                           Corporation/LLC       02/15/21of Page
                                                           Search/Certificate        31 of 32 PageID #:41
                                                                              Good Standing


            ACTIVE
            CVS/PHARMACY #8735

            ACTIVE
            CVS/PHARMACY #8734

            INACTIVE
            CVS/PHARMACY #8733

            INACTIVE
            CVS/PHARMACY #8732

            ACTIVE
            CVS/PHARMACY #8695

            ACTIVE
            CVS/PHARMACY #8731

            ACTIVE
            CVS/PHARMACY #8699

            ACTIVE
            CVS/PHARMACY #8740

            ACTIVE
            CVS/PHARMACY #8741

            ACTIVE
            CVS/PHARMACY #8742

            ACTIVE
            CVS/PHARMACY #4787

            ACTIVE
            CVS/PHARMACY #7208

            ACTIVE
            CVS/PHARMACY #1161

            ACTIVE
            CVS/PHARMACY #833

            ACTIVE
            CVS/PHARMACY #7181

            ACTIVE
            CVS/PHARMACY #4787




            Series Name


https://apps.ilsos.gov/corporatellc/CorporateLlcController                                                  31/32
2/11/2021         Case: 1:21-cv-00843 Document #: 2-2 Filed:
                                           Corporation/LLC       02/15/21of Page
                                                           Search/Certificate        32 of 32 PageID #:42
                                                                              Good Standing

            NOT AUTHORIZED TO ESTABLISH SERIES




            Return to Search


            File Annual Report
            Adopting Assumed Name
            Articles of Amendment Effecting A Name Change
            Change of Registered Agent and/or Registered O ce


                                                                                                                      (One Certificate per Transaction)




This information was printed from www.cyberdriveillinois.com, the official website of the Illinois Secretary of State's Office.                  Thu Feb 11 2021




https://apps.ilsos.gov/corporatellc/CorporateLlcController                                                                                                 32/32
